Citation Nr: 1742281	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected disabilities.

(The claims for an extraschedular rating for osteoarthritis of the thoracolumbar spine ("lumbar spine disability") and an earlier effective date for the grant of service connection for sciatic radiculopathy of the right lower extremity are addressed in separate decisions of the Board.)


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from November 1984 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for depression as secondary to pain from service-connected disabilities.

The Board has restyled the Veteran's claim for service connection for depression to more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2012 Substantive Appeal (VA Form 9), the Veteran requested a videoconference Board hearing.  He was subsequently scheduled for a hearing in November 2016; however, in the hearing, the issue of service connection for an acquired psychiatric disorder was not discussed.  The Veteran has not withdrawn the hearing request.  As such, remand is required in order to afford the Veteran the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing by live videoconference before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




